AO 245B (Rev. 02/18)   Judgment in a Criminal Case                                                                         FILED
                                                                                                                         U.S. DISTRICT COURT
                       Sheet 1
                                                                                                                    EASTERN Dl§TRIGI OSKAt!StS


                                          UNITED STATES DISTRICT COURT                                                  OCT 19 2018
                                                                                                            JAMESW.                            CLERK
                                       Eastern District of Arkansas             By: _ _~'T-++,--+~-.........,.
                                                    )
            UNITED STATES OF AMERICA                )
                         v.                         )
                                                    )
         JOEL ABDIAS MOTTA-MARTINEZ                        Case Number: 4: 17cr00147-09 JM
                                                    )
              aka Joel Abdias Martinez              )      USM Number: 31297-009
                                                    )
                                                    )       Jason Daniel Files
                                                    )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)       1 of the Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 21 USC§§ 846 and                   Conspiracy to Possess with Intent to Distribute and to                    5/8/2017                     1
 (a)(l) and (b)(l)(A)               Distribute Methamphetamine


       The defendant is sentenced as provided in pages 2 through          __5_ _          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZI Count(s)    23 of the Indictment                    ~ is      Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 <Jays of any: change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments m:iposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material clianges in econonnc circumstances.

                                                                           10/17/2018




                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                          Name and Title of Judge
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                     Judgment-Page   -=2- of   5
 DEFENDANT: JOEL ABDIAS MOTTA-MARTINEZ aka Joel Abdia1
 CASE NUMBER: 4:17cr00147-09 JM

                                                               IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
                70 MONTHS




     liZf The court makes the following recommendations to the Bureau of Prisons:
  1) The Court recommends the defendant participate in non-residential substance abuse treatment, and educational and
  vocational programs.

  2) The Court recommends the defendant be designated to a facility to meet his medical needs.
     liZI   The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:
                                                                 0 p.m.
            0    at
                      --------- 0                       a.m.                 on

            0    as notified by the United States Marshal.

     0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            0    before 2 p.m. on

            0 as notified by the United States Marshal.
            0    as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                             By----------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page   3    of        5
DEFENDANT: JOEL ABDIAS MOTTA-MARTINEZ aka Joel Abdia:
CASE NUMBER: 4:17cr00147-09 JM
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:     TWO (2) YEARS




                                                    MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer.   (check if applicable)

6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                               Judgment-Page         4
                                                                                                               ----'--- 0
                                                                                                                               r - - - - -5' ' - - - -
DEFENDANT: JOEL ABDIAS MOTTA-MARTINEZ aka Joel Abdia:
CASE NUMBER: 4:17cr00147-09 JM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3B - Supervised Release
                                                                                           Judgment-Page   -~5-   of       5
DEFENDANT: JOEL ABDIAS MOTTA-MARTINEZ aka Joel Abdia:
CASE NUMBER: 4:17cr00147-09 JM

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14) You must participate under the guidance and supervision of the probation office in a substance abuse treatment
program which may include drug and alcohol testing, outpatient counseling, and residential treatment. You must abstain
from the use of alcohol during treatment. You must pay for the cost of treatment at the rate of $10 per session, with the
total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are financially
unable to pay for the cost of treatment, the co-pay requirement will be waived.

15) You are not a legal resident of this district, and it is recommended supervised release be administered by the district
where you are a legal resident or the district where a suitable release plan has been developed.

16) If you are deported, a special condition is imposed where you will not be allowed to return to the United States during
the period of your supervised release. If you do return, it will be considered a violation of your supervised release.
